Case 2:20-cv-03599-MWF-RAO Document 16 Filed 07/20/20 Page 1 of 1 Page ID #:64
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        CV 20-3599 MWF (RAOx)                                      Date: July 20, 2020
 Title       Anthony Bouyer ~v~ Melvin Sarkis Shanoian, LLC, et al.


 Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge


                    Rita Sanchez                                        Not Reported
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                  Not Present                                        Not Present

 Proceedings (IN CHAMBERS):            COURT ORDER

        In light of Plaintiff’s Response to Order to Show Cause Re Dismissal [15]
 filed July 9, 2020, in which Plaintiff advised the Court that this matter has settled,
 the Court sets a hearing on Order to Show Cause Re Dismissal for August 31,
 2020 at 11:30 a.m. If a stipulated dismissal is filed prior to this date, the matter
 will be taken off calendar and no appearances are needed. All other hearings and
 deadlines are hereby vacated.

         IT IS SO ORDERED.

                                                                          Initials of Preparer: RS/sjm




 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
